Exhit 10.706



THIS WARRANT HAS BEEN ACQUIRED FOR INVESTMENT AND HAS NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED. THIS WARRANT MAY NOT BE SOLD OR
TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION EXCEPT AS SPECIFICALLY PROVIDED
HEREIN AND UNLESS THE COMPANY RECEIVES AN OPINION OF COUNSEL REASONABLY
ACCEPTABLE TO IT STATING THAT SUCH SALE OR TRANSFER IS EXEMPT FROM THE
REGISTRATION AND PROSPECTUS DELIVERY REQUIREMENTS OF SAID ACT.

 

Lightning Poker, Inc.

 

Right to Purchase 909,091 Shares

(Subject to Adjustment)

 

Warrant for Stock

 

Lightning Poker, Inc., a Pennsylvania corporation (hereinafter referred to as
the “Company”), hereby certifies that, for value received,

 

The Co-Investment Fund II, L.P.

 

or registered assigns (the “Holder”), is entitled to purchase from the Company
at any time or from time to time during the Exercise Period (as hereinafter
defined) an aggregate of 909,091 fully paid and nonassessable shares, subject to
adjustment as provided below (the “Stock”) of the Company, on the payment
therefore of the aggregate exercise price which shall be $1.10 per share
multiplied by the number of shares to be issued (the “Exercise Price”), upon the
surrender of this Warrant duly signed by the registered Holder hereof at the
time of exercise, accompanied by payment of the Exercise Price, upon the terms
and subject to the conditions hereinafter set forth.

 

The Warrant represented hereby is delivered pursuant to and is subject to that
certain Loan Agreement dated as of July 27, 2006, by and among the Company and
the Holder hereof (the “Agreement”). Capitalized terms used herein without
definition shall have the meanings set forth in the Agreement.

 

EXERCISE OF WARRANT. This Warrant shall be exercisable on two ( 2) business
days’ notice and shall expire at 5:00 p.m. on July 31, 2011 (the “Exercise
Period”). In the event of a proposed Change of Control, the Company shall give
the Holder ten (10) days prior notice of the proposed closing date of the Change
of Control and, to the extent the Warrant has not been exercised by such
proposed closing date, then this Warrant shall terminate on such proposed
closing date. “Change of Control” shall mean (x) the acquisition of the Company
by another entity by means of any transaction or series of related transactions
(including, without limitation, any merger, consolidation or other form of
reorganization in which outstanding shares of the Company are exchanged for
securities or other consideration issued, or caused to be issued, by the
acquiring entity or its subsidiary, but excluding any transaction effected
primarily for the purpose of changing the Company’s jurisdiction of
incorporation), unless the Company’s

 

Warrant 7 06 exhibit 10.htm

1

 


--------------------------------------------------------------------------------



 

stockholders of record as constituted immediately prior to such transaction or
series of related transactions will, immediately after such transaction or
series of related transactions hold at least a majority of the voting power of
the surviving or acquiring entity or (y) a sale of all or substantially all of
the assets of the Company.

 

Subject to the foregoing restrictions, during the Exercise Period this Warrant
may be exercised, in whole or in part, as follows:

 

A.         Exercise for Cash. The Holder may, at its option, elect to exercise
this Warrant, in whole or in part and at any time or from time to time during
the Exercise Period, by surrendering this Warrant, with the Exercise of Warrant
and Declaration appended hereto duly executed by or on behalf of the Holder, at
the principal office of the Company, or at such other office or agency as the
Company may designate, accompanied by payment in full, in lawful money of the
United States, of the Exercise Price payable in respect of the number of shares
of Stock purchased upon such exercise.

 

B.

Cashless Exercise.

 

(i)         The Holder may, at its option, elect to exercise this Warrant, in
whole or in part and at any time or from time to time during the Exercise
Period, on a cashless basis, by surrendering this Warrant, with the Exercise of
Warrant and Declaration appended hereto duly executed by or on behalf of the
Holder, at the principal office of the Company, or at such other office or
agency as the Company may designate, by canceling a portion of this Warrant in
payment of the Exercise Price payable in respect of the number of shares of
Stock purchased upon such exercise. In the event of an exercise pursuant to this
subsection B, the number of shares of Stock issued to the Holder shall be
determined according to the following formula:

 

X=

Y(A-B)

A

 

 

 

 

Where X=

the number of shares of Stock that shall be issued to the Holder;

 

 

Y=

the number of shares of Stock for which this Warrant is being exercised (which
shall include both the number of shares of Stock issued to the Holder and the
number of shares of Stock subject to the portion of the Warrant being cancelled
in payment of the Exercise Price);

 

 

A=

the Fair Market Value (as defined below) of one share of capital stock; and

 

 

B=

the Exercise Price then in effect.

 

 

 

 

Warrant 7 06 exhibit 10.htm

2

 


--------------------------------------------------------------------------------



 

 

(ii)         The Fair Market Value per share of capital stock shall be
determined as follows:

 

(1)        If the capital stock is listed on a national securities exchange, the
Nasdaq National Market or another nationally recognized trading system as of the
Exercise Date, the Fair Market Value per share of capital stock shall be deemed
to be the average of the high and low reported sale prices per share of capital
stock thereon during the three trading days immediately preceding the Exercise
Date (provided that if no such price is reported on any such day, the Fair
Market Value per share of capital stock shall be determined pursuant to clause
(2)).

 

(2)        If the capital stock is not listed on a national securities exchange,
the Nasdaq National Market or another nationally recognized trading system as of
the Exercise Date, the Fair Market Value per share of capital stock shall be
determined in good faith by the Board of Directors of the Company, subject to
the approval of the Holders of 65% of the capital stock issuable upon exercise
of the Warrants issued pursuant to the Agreement. If the parties hereto cannot
reach agreement, then the cashless exercise option shall not be available to the
Holder.

 

DELIVERY OF STOCK CERTIFICATE UPON EXERCISE. As soon as practicable after the
exercise of this Warrant and payment of the Exercise Price (which payment shall
be deemed to have occurred when funds are immediately available to the Company
without provisions), the Company will cause to be issued in the name of and
delivered to the registered Holder hereof or its assigns, or such Holder’s
nominee or nominees, a certificate or certificates for the number of full shares
of Stock of the Company to which such Holder shall be entitled upon such
exercise (and in the case of a partial exercise, a Warrant of like tenor for the
unexercised portion remaining subject to exercise prior to the expiration of the
Exercise Period set forth herein). For all corporate purposes, such certificate
or certificates shall be deemed to have been issued and such Holder or such
Holder’s designee to be named therein shall be deemed to have become a holder of
record of such shares of Stock as of the date the duly executed exercise form
pursuant to this Warrant, together with full payment of the Exercise Price, is
received by the Company as aforesaid. No fraction of a share or scrip
certificate for such fraction shall be issued upon the exercise of this Warrant;
in lieu thereof, the Company will pay or cause to be paid to such Holder cash
equal to a like fraction at the prevailing fair market price for such share as
determined in good faith by the Company.

 

ANTI-DILUTION PROVISIONS. A. Dividends. In the event that a dividend shall be
declared upon the Stock of the Company payable in shares of said stock, the
number of shares of Stock covered by this Warrant shall be adjusted by adding
thereto the number of shares which would have been distributable thereon if such
shares had been outstanding on the date fixed for determining the stockholders
entitled to receive such stock dividend.

 

B.         Reorganizations, Consolidations, Mergers. Except as otherwise set
forth herein, in the event that the outstanding shares of Stock of the Company
shall be changed into or exchanged for a different number or kind of shares of
stock or other securities of the Company or of another corporation, whether
through reorganization, recapitalization, stock split-up,

 

Warrant 7 06 exhibit 10.htm

3

 


--------------------------------------------------------------------------------



 

combination of shares, merger or consolidation, then upon exercise of this
Warrant there shall be substituted for the shares of Stock covered by this
Warrant, the number and kind of shares of stock or other securities which would
have been substituted therefor if such shares had been outstanding on the date
fixed for determining the stockholders entitled to receive such changed or
substituted stock or other securities.

 

C.         Other Changes. In the event there shall be any change, other than
specified above, in the number or kind of outstanding shares of Stock of the
Company or of any stock or other securities into which such Stock shall be
changed or for which it shall have been exchanged, then if the Board of
Directors shall determine, in good faith, that such change equitably requires an
adjustment in the number or kind of shares covered by this Warrant, such
adjustment shall be made by the Board of Directors and shall be effective and
binding for all purposes on this Warrant.

 

D.         Adjustment to Exercise Price. In the event that the Company issues or
sells any equity securities (including warrants and securities convertible into
equity securities) (“Additional Stock”), without consideration or for a
consideration per share less than the Exercise Price, then the Exercise price
shall forthwith be adjusted to the price at which the Company has issued or sold
such Additional Stock. For the purposes of this Warrant, a Qualified Equity
Financing shall mean any equity financing or financings of at least $1,000,000
after the date hereof involving the issuance or sale of the Company’s equity
securities ( including warrants and securities convertible into equity
securities). A Qualified Equity Financing shall not include issuance of equity
securities (i) pursuant to an equity incentive plan for officers, directors,
employees and/or contractors approved by the Board of Directors, (ii) in
consideration for the provision of goods or services to the Company, including
technology, marketing, manufacturing and leasing services, in a transaction
approved by the Board of Directors, or (iii) in connection with an acquisition
of a business in a transaction approved by the Board of Directors.

 

LOST, STOLEN, DESTROYED OR MUTILATED WARRANT. Upon receipt by the Company of
evidence satisfactory (in the exercise of reasonable discretion) to it of the
ownership of and the loss, theft or destruction or mutilation of this Warrant,
and (in the case of loss, theft or destruction) of indemnity satisfactory (in
the exercise or reasonable discretion) to it, and (in the case of mutilation)
upon the surrender and cancellation thereof, the Company will issue and deliver,
in lieu thereof, a new Warrant of like tenor.

 

TRANSFER AND TRANSFER RESTRICTIONS. A. Owner of Warrant. The Company may deem
and treat the person in whose name this Warrant is registered as the Holder and
owner hereof (notwithstanding any notations of ownership or writing hereon made
by anyone other than the Company) for all purposes and shall not be affected by
any notice to the contrary, until presentation of this Warrant for registration
of transfer as provided below.

 

B.         Transfer of Warrant. The Company agrees to maintain, at its then
principal place of business, books for the registration of the Warrant and
transfers thereof, and, subject to the provisions of subsections C, D and E
below, this Warrant and all rights hereunder are transferable, in whole or in
part, on said books at said office, upon surrender of this Warrant

 

Warrant 7 06 exhibit 10.htm

4

 


--------------------------------------------------------------------------------



 

at said office, together with a written assignment of this Warrant duly executed
by the Holder hereof or his duly authorized agent or attorney and funds
sufficient to pay any transfer taxes payable upon the making of such transfer.
Upon such surrender and payment the Company shall execute and deliver a new
Warrant or Warrants in the name of the assignee or assignees and in the
denominations specified in such instrument of assignment, and this Warrant shall
promptly be canceled.

 

C.         Restrictions on Exercise and Transfer. Neither this Warrant nor the
shares of Stock issuable upon exercise of this Warrant have been registered
under the Securities Act of 1933, as amended (the “Act”) or any state securities
laws. Therefore, in order, among other things, to insure compliance with the
Act, notwithstanding anything else in the Warrant to contrary, the Holder of
this Warrant, including any successive Holder, agrees by accepting this Warrant
as follows: No Holder shall sell, assign, transfer, pledge, hypothecate,
mortgage, encumber or dispose of all or any portion of this Warrant (or any of
the shares of Stock which may be issued upon the exercise hereof).
Notwithstanding the foregoing, a Holder may transfer all or any portion of this
Warrant (or any of the shares of Stock which may be issued upon the exercise
hereof) (a) as part of a registered public offering of the Company’s securities
or pursuant to Rule 144 under the Act, (b) by pledge that creates a mere
security interest in all or any portion of this Warrant (or any of the shares of
Stock which may be issued upon the exercise hereof), provided that the pledgee
thereof agrees in writing in advance to be bound by and comply with all
applicable provisions of this Warrant to the same extent as if it were the
Holder making such pledge, (c) either during his lifetime or on death by will or
the laws of descent and distribution to his siblings, ancestors, descendants or
spouse, or any custodian or trustee for the account of Holder or Holder’s
siblings, ancestors, descendants or spouse, or (d) to an affiliate or a partner
of Holder, provided, in each such case a transferee shall receive and hold all
or any portion of this Warrant (or any of the shares of Stock which may be
issued upon the exercise hereof) subject to the provisions of this Warrant and
there shall be no further transfer except in accordance herewith. No party will
avoid the provisions of this Warrant by making one or more transfers to an
affiliate of such party and then disposing of all or any portion of such party’s
interest in such affiliate; provided, however, that in any event, this Warrant
may not be sold or transferred in the absence of registration under the Act
unless the Company receives an opinion of counsel reasonably acceptable to it
stating that such sale or transfer is exempt from the registration and
prospectus delivery requirements of said act.

 

D.         Legend on Shares. Each certificate for shares of Stock issued upon
exercise of this Warrant, unless at the time of exercise such shares are
registered under the Act, shall bear substantially the following legend (and any
additional legend required under the Act or otherwise):

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS ON
TRANSFER AND MAY NOT BE SOLD, EXCHANGED, TRANSFERRED, PLEDGED, HYPOTHECATED OR
OTHERWISE DISPOSED OF EXCEPT (I) PURSUANT TO A REGISTRATION STATEMENT EFFECTIVE
UNDER THE ACT, OR (II) PURSUANT TO AN EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE ACT.

 

 

Warrant 7 06 exhibit 10.htm

5

 


--------------------------------------------------------------------------------



 

 

Any certificate issued at any time in exchange or substitution for any
certificate bearing such legend (except a new certificate issued upon completion
of a public distribution pursuant to a registration statement under the Act of
the securities represented thereby) shall also bear such legend unless, in the
opinion of counsel for the Company, the securities represented thereby need no
longer be subject to the transfer restrictions contained in this Warrant. The
exercise and transfer restriction provisions of this Warrant shall be binding
upon all subsequent Holders of the Warrant.

 

COVENANTS. The Company covenants that, so long as this Warrant is exercisable,
it will reserve from its authorized and unissued Stock a sufficient number of
shares to provide for the delivery of stock pursuant to the exercise of this
Warrant. The Company further covenants that all shares of Stock which shall be
so deliverable upon exercise of this Warrant shall be duly and validly issued
and fully paid and nonassessable.

 

MISCELLANEOUS. This Warrant does not confer upon the Holder any rights of a
stockholder of the Company, including, without limitation, any right to vote or
to consent to or receive notice as a stockholder of the Company.

 

HEADINGS. The headings in this Warrant are for purposes of reference only, and
shall not limit or otherwise affect the meaning hereof.

 

Dated: July 25, 2006

Lightning Poker, Inc.

 

 

By:/S/ Ronald Skotarzcak

 

Title: Preesident

 

Warrant 7 06 exhibit 10.htm

6

 


--------------------------------------------------------------------------------



 

 

EXERCISE OF WARRANT AND DECLARATION

 

 

To:

Lightning Poker, Inc.

 

The undersigned Holder hereby exercises the right to purchase _________________
shares of capital stock of Lightning Poker, Inc., a Pennsylvania corporation
(the “Company”) and delivers to the Company herewith the Exercise Price.

 

The undersigned declares and represents to the Company that the intention of
this exercise is to acquire the aforementioned shares for investment only and
not for resale or with a view to the distribution thereof, except as the same
may be made in compliance with all applicable securities laws. The undersigned
has been advised that the shares being issued to the undersigned are not being
registered under the Securities Act of 1933 (the “Act”) on the grounds that this
transaction is exempt under the Act as not involving any public offering. As a
result of not being registered under the Act, the undersigned has been advised
that the shares may not be sold or offered for sale in the absence of an
effective registration statement as to the securities under the Act and any
applicable state securities acts or the availability of an exemption from the
registration requirements under the Act and any applicable state securities
acts.

 

You will kindly forward a certificate or certificates for the shares purchased
hereby and, if such shares shall not include all of the shares provided in this
Warrant, a new Warrant of like tenor and date for the balance of the shares
issuable thereunder shall be delivered to the undersigned at the address set
forth below.

 

Date:_____________________

______________________________

Name of Holder

 

By:___________________________

 

Address:

 

______________________________

 

______________________________

 

______________________________

 

 

 

 

Warrant 7 06 exhibit 10.htm

 

 

 